Cooley, J.,
concurring. In these cases it has seemed proper to me, in view of facts with which the public is familiar, that I should leave the examination of the record and the-questions involved to be made by my associates without my presence or assistance. They have made their examination accordingly, and the result is embodied in the opinion of the-Chief Justice just filed. I have examined that opinion and compared it with the record without finding occasion to disagree.
Campbell, J., being disqualified by relationship to appellants’ bail, did not sit in this case.